Ames, J.
It is charged in the complaint that the liquors were kept and deposited by some person or persons not known by name to the complainants in a certain building, occupied by said unknown person or persons as a store-room. At the trial it appeared that the building belonged to a railroad corporation, and was used as a freight depot; that the casks of liquor arrived and were deposited there in regular course of business, like other freight, and were not otherwise kept or deposited there; nor was the depot otherwise occupied as a store-room for the casks, than by their being left there like other freight intended to be removed. The evidence reported in the bill of exceptions wholly fails to support the charge that the liquors were kept in a store-room occupied and kept by the unknown person or persons. It was not their store-room, nor was the property in their keeping. The variance between the allegations and the proof is so wide and so material, that the verdict cannot be sanctioned. Therefore, without considering the other objections urged by the claimant, we must order that the Exceptions be sustained.